Citation Nr: 0504105	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  02-08 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected right knee disorder, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased disability rating for a 
service-connected left knee disorder, currently evaluated as 
noncompensably disabling.

3.  Entitlement to an increased disability rating for 
service-connected right foot cold injury residuals, currently 
evaluated as noncompensably disabling.

4.  Entitlement to an increased disability rating for 
service-connected left foot cold injury residuals, currently 
evaluated as noncompensably disabling.

5.  Entitlement to an increased disability rating for a 
service-connected left hand disorder, currently evaluated as 
noncompensably disabling.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1998 to May 2001. 

Procedural history

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (the RO).  The veteran subsequently 
relocated, and his appeal is currently within the 
jurisdiction of the RO in Cleveland, Ohio.

In February 2001, the RO received the veteran's claim of 
entitlement to service connection for right and left foot and 
knee disorders and a left hand disorder.  In a June 2001 
rating decision, the RO granted the claims and assigned a 10 
percent disability rating for the right knee and 
noncompensable disability ratings for the left knee, right 
and left feet and left hand.  The veteran disagreed with the 
July 2001 decision as to the disability ratings assigned.  An 
appeal was perfected with the timely submission of his 
substantive appeal (VA Form 9) in July 2002.  

In June 2004, the Board remanded these issues for further 
evidentiary development.  The RO then issued a supplemental 
statement of the case (SSOC) which continued the previous 
denials.  

For reasons that will now be discussed, this appeal is again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.

Issue not on appeal

The Board observes that in addition to remanding the issues 
listed above, its June 2004 decision included a decision on 
the merits as to another issue on appeal at that time, 
service connection for a disorder manifested by chest pain.  
The Board's decision to deny service connection for a 
disorder manifested by chest pain is final.  See 38 C.F.R. § 
20.1100 (2004).  Accordingly, that issue will be addressed no 
further herein.


REMAND

On the basis of concerns with respect to the state of the 
medical findings relating to pain and fatigability on motion 
of the veteran's feet, knees and right hand, these issues 
were remanded by the Board in June 2004 for a VA examination.  
See, in general, 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2004); 
DeLuca v. Brown, 8 Vet. App. 202 (1995) [VA regulations 
stipulate that functional impairment must be considered in 
assessing the severity of these orthopedic disabilities].  As 
part of the June 2004 remand, the Board specifically 
instructed that the examiner must have the veteran's VA 
claims folder available for review in conjunction with the 
examination.  

The veteran was afforded a VA joints examination in June 
2004, at which time the examiner (Dr. A.K.) indicated that he 
reviewed the claim file.  However, in August 2004, found that 
the June 2004 examination was inadequate, in that the 
examiner did not properly address the factors identified by 
the Board in its remand.  The RO ordered a new examination.  

In August 2004, the veteran was afforded a second VA joints 
examination, conducted by a different examiner (Dr. M.K.).  
The examiner specifically stated in the examination report 
that the claim file was not available for review.  

Because the first examination did not properly address the 
DeLuca factors, and the second examination was not 
accompanied by a review of the claim file, the Board finds 
that the remand instructions have not been complied with.  In 
particular, the Board notes that the second examination was 
not conducted by the same examiner as the first.  Therefore, 
it cannot be assumed that he had any prior exposure to the 
veteran's medical records, and he specifically stated that he 
did not review the records at the time of the examination.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the Board errs as a matter of law when 
it fails to ensure compliance with its remand instructions, 
and that in such cases further remand will be mandated.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that in a January 2005 informal hearing, the 
veteran's representative specifically noted the 
unavailability of the claim file to the August 2004 examiner, 
and requested that this case be again remanded to obtain an 
examination that complies with the Board's remand 
instructions. 

Based on the record and on the jurisprudence of the Court, 
the Board finds that the veteran should be afforded an 
additional VA orthopedic examination in order to better 
assess the level of impairment and symptomatology of the 
veteran's right and left knee and foot disorders and his left 
hand disorder.  Accordingly, this case is REMANDED for the 
following action:

1.  The veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his bilateral foot and 
knee disorders and his left hand 
disorder.  The veteran's VA claims folder 
must be made available to the examiner 
for review in connection with the 
examination.  

?	The examiner must indicate that he 
has reviewed the claims folder
?	The examiner should report all 
complaints and clinical findings 
pertaining to the five service-
connected disabilities.    
?	The examiner should comment on the 
functional limitations caused by the 
veteran's service-connected 
disabilities, in particular limited 
movement due to pain, weakened 
movement, excess fatigability, and 
incoordination upon use.  Onset of 
such symptoms should be reported in 
terms of the degree at which 
symptoms begin, or degrees of motion 
affected by such symptoms.  

2.  VBA should then review the evidence 
of record and readjudicate the claims.  
If any claim remains denied, VBA should 
provide the veteran with a supplemental 
statement of the case.  The case should 
then be returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the mattes the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




